Citation Nr: 1738669	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a right knee disability prior to August 23, 2016.

2. Entitlement to a compensable rating for a left hand disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Winston-Salem, North Carolina RO.

In November 2016, the Veteran presented sworn testimony during a Travel Board hearing in Winston-Salem, North Carolina, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

Regarding the Veteran's claim for an increased rating for a left hand disability, the Board notes that in the April 2009 rating decision which granted service connection the disability was listed as degenerative joint disease, fifth finger, left hand to include claims for ligament strain, numbness, and loss of strength of left hand.  The Board has reframed the issue as a left hand disability.

As of August 232, 2016, the Veteran was awarded at 100 percent evaluation for his right knee disability, thus, the appeal is satisfied for this period and the Board only has before it the period prior to August 23, 2016. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (appeal is not satisfied unless total rating is assigned). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating for a left hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period prior to August 23, 2016, the Veteran's right knee disability was manifested by slight instability or laxity.

2.  For the entire appeal period prior to August 23, 2016, the Veteran's right knee had extension ending at 45 degrees due to functional loss caused by pain, flexion no greater than 60 degrees even with functional loss due to pain, and no ankylosis.


CONCLUSIONS OF LAW

1.  For the entire appeal period prior to August 23, 2016, the criteria for a separate disability rating of 10 percent for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016).

2.  For the entire appeal period prior to August 23, 2016, the criteria for a disability rating of 50 percent for objective painful limitation of extension of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, DCs 5256, 5258, 5259, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in June 2012, prior to the adjudication of his claim in June 2013.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  The AOJ associated the Veteran's identified private treatment records and VA treatment records with the claims file.  

In January 2013, VA provided the Veteran with a medical examination and obtained a medical opinion addressing the current status of the Veteran's disability.  The examination and opinion are adequate for the disability, discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disability and provided a sufficiently detailed description of the disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Increased Ratings - General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994). Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).

Applicable Law 

The VA rating schedule provides, Diagnostic Code (DC) 5260 for a noncompensable (0 percent) rating when leg flexion is limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees; 20 percent for flexion limited to 30 degrees; and 30 percent for flexion limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260 (2016). 

Diagnostic Code 5261 provides for a noncompensable rating when leg extension is limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees; 20 percent for extension limited to 15 degrees; 30 percent for extension limited to 20 degrees; 40 percent for extension limited to 30 degrees; and 50 percent for extension is limited to 45 degrees or more. 38 C.F.R. § 4.71a, DC 5261 (2016).

VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and for limitation of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes.  See VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

Diagnostic Code 5256 applies to ankylosis of the knee, providing ratings for favorable and unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5256 (2016).

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2016).

Knee instability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for other impairment of the knee, with recurrent subluxation or lateral instability.  A 10 percent rating is assigned for slight recurrent subluxation or lateral instability; 20 percent for moderate recurrent subluxation or lateral instability; 30 percent for severe recurrent subluxation or lateral instability.  A knee disability may receive separate ratings for instability under DC 5257 and limitation of motion or arthritis under DCs 5003, 5260, and 5261 without violating the rule against pyramiding. See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

The terms "moderate" and "severe," amongst other components of the rating criteria are not expressly defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

Diagnostic Code 5257 is limited to considering symptoms of subluxation or lateral instability, and is not a catch-all for any "other" impairment. 38 C.F.R. § 4.71a, DC 5257 (2016).  See DeLisle v. McDonald, 789 F.3d 1372 (Fed. Cir. 2015).

Diagnostic Code 5258 provides for a 20 percent rating when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint; and Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a, DCs 5258, 5259 (2016).

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

Merits

The Veteran contends that his right knee disability is not adequately compensated.  Upon review, the Board finds that the evidence supports the Veteran's position and a higher rating is warranted for the entire appeal period prior to August 23, 2016. Specifically, a 10 percent rating is assigned for instability of the knee and the evaluation for limitation of motion is increased to 50 percent for limitation of extension due to pain.

As noted above, the Veteran was awarded a 100 percent rating effective August 23, 2016, for his right knee disability based on a total knee replacement.  As such, the relevant period for review is prior to this date, wherein the Veteran's right knee was rated 10 percent disabling for painful motion that does not meet the level of compensable limitation of motion under any of the applicable codes. See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  

Reviewing the record, the Board notes that in the January 2013 examination the examiner noted that Veteran was unable to extend his right knee past 10 degrees, but noted that objective evidence of painful motion began at 45 degrees or greater. Flexion was to 105 degrees with objective evidence of painful motion beginning at 60 degrees. The Veteran was able to perform three repetitions of movement of the knee with flexion and extension not changing from 0 degrees extension and 105 degrees flexion.  The examiner found that the knee had functional loss of painful motion, less movement than normal, swelling, disturbance of locomotion, and interference with sitting. His strength was normal, stability was normal, and there was no subluxation. The Veteran was noted to have had a meniscectomy of the right knee with pain, locking and effusion. He wore a brace, and had painful scars. 

In November 2014 the Veteran went to a private orthopedic group which found that there was no instability, positive McMurray's showing meniscal tear or damage, effusion, swelling, severe degenerative joint disease, an abnormal gait, active flexion of 120 degrees, active extension of 5 degrees, passive flexion of 125 degrees and passive flexion of 0 degrees. The Veteran was noted to have received multiple injections into the right knee over the past few years to deal with pain.

At his hearing in November 2016, the Veteran testified about the limitation caused by the pain in his right knee and his functional limitations.

Reviewing the record, the Board finds that a 50 percent is warranted under DC 5261 for limitation of extension to 45 degrees or greater due to painful motion. A separate rating for limitation of flexion is not warranted as nothing in the record shows a compensable range of motion of lower than 60 degrees even with consideration of painful motion. See 38 C.F.R. § 4.71a, DC 5260.  Additionally, a separate rating under either DCs 5258 and 5259 is not appropriate. Although the Veteran has a meniscus disability with effusion, pain, and swelling, because his pain is being compensated pursuant to the 50 percent rating being assigned under DC 5261, to assign a separate rating compensating his pain under either DC 5258 or DC 5259 would constitute prohibited pyramiding. See 38 C.F.R. § 4.14 (2016) (prohibits compensating the same symptom under more than one diagnostic code). Further, a rating under DC 5256 governing evaluations for ankylosis of the knee are not warranted because there is no evidence of ankylosis in the record. The Veteran has consistently demonstrated the ability to move his knee if flexion and extension.

With regard to functional loss, the Board recognizes that the record shows that the Veteran has limitation of motion in the form of less movement than normal, disturbance of locomotion, swelling, and pain. However, the functional loss contemplated by these factors is compensated in the assigned 50 percent rating for limitation of extension. The record shows that active extension was limited to no greater than 10 degrees, and that it was not until functional loss was contemplated that objective limitation of extension was noted to be 45 degrees. See January 2013 VA examination.   Accordingly, a separate rating for functional loss pursuant to 38 C.F.R. §§ 4.40, 4.45, or 4.59 would constitute impermissible pyramiding. See 38 C.F.R. § 4.14 (2016) (prohibits compensating the same symptom under more than one diagnostic code).

With regard to instability, the Board notes that the Veteran has testified that his knee will give-out on him when he is walking.  The Board finds that the Veteran is competent to report when his knee "gives out" and more importantly, the Board finds that the Veteran is credible and that his observations are supported by three witness statement provided in June 2012 by the Veteran who have seen his knee "give-out." on occasion.  The Board finds that this report of his knee giving out supports a finding of mild instability under DC 5257, thus a separate 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5257 (2016).  The evidence does not support a higher rating as both the Veteran and the witness statement he provided do not indicate that this instability occurs on a frequent basis sufficient to rise to a moderate level. Moreover, there is no objective evidence of instability, subluxation or laxity.  


ORDER

Entitlement to a separate 10 percent rating for slight right knee instability for the entire appeal period prior to August 23, 2016, is granted.

Entitlement to a 50 percent rating for limitation of extension with pain of the right knee for the entire appeal period prior to August 23, 2016, is granted.



	(CONTINUED ON NEXT PAGE)

REMAND

The Board notes that while the Veteran's award of service connection for a left hand disability included the notation that this disability included ligament strain, numbness, and loss of strength these symptoms have not been adequately evaluated in previous examinations due to the disability being evaluated solely as a finger disability and not a hand disability.  Upon review of the record, the Board finds that the Veteran's hand disability needs further development so as to adequately compensate the disability.  As such, a new VA examination is warranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24   (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment notes from the Fayetteville, North Carolina VA Medical Center (VAMC) from November 2016 to present should be obtained and associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to identify any left hand disabilities.  The examination should not be limited to the fingers but to the severity of the disability of the entire left hand. The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The VA examiner(s) should identify all left hand disabilities and determine the nature and severity of these disabilities.

For any opinion provided there should be supporting rationale.

3. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

4. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


